



TERMINATION AGREEMENT
This Termination Agreement (this “Agreement”) is entered into effective as of
November 14, 2018, by and among The Simply Good Foods Company, a Delaware
corporation (“SGFC”), Atkins Holdings, LLC, a Georgia limited liability company
(“Holdings”) and solely in its capacity as the Stockholders’ Representative
pursuant to the Merger Agreement, Roark Capital Acquisition, LLC, a Georgia
limited liability company (“RCA” and together with SGFC and Holdings, the
“Parties” and each individually a “Party”).
WHEREAS, the Parties are party to that certain Income Tax Receivable Agreement
dated as of July 7, 2017 (the “TRA”);
WHEREAS, pursuant to the TRA, SGFC may be required to make certain Tax Benefit
Payments (as defined in the TRA) to RCA;
WHEREAS, the Parties hereto desire to terminate the Agreement on the terms and
subject to the conditions set forth herein;
NOW, THEREFORE, in consideration of the payments and mutual releases
contemplated hereby and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties agree as follows:


1.Definitions. Capitalized terms used and not defined in this Agreement have the
respective meaning assigned to them in the TRA.


2.Payment. In partial consideration for Holdings and RCA agreeing to terminate
the TRA and relinquishing all rights thereunder, SGFC shall pay, or cause to be
paid, to Continental Stock Transfer & Trust (the “Exchange Agent”) Twenty Six
Million Four Hundred Sixty Eight Thousand Dollars ($26,468,000.00) (the
“Termination Payment”), for payment to to the Company Stockholders and the
Exercising Option Holders, in each case as defined in the Merger Agreement, in
the manner contemplated by Sections 2.2, 2.3, 2.6 and 2.7 of the Merger
Agreement. The Termination Payment will be made within two business days
following the execution of this Agreement by wire transfer of immediately
available funds to the account and pursuant to the wire instructions set forth
on Exhibit I to this Agreement. SGFC shall execute joint instructions as
reasonably requested by the Exchange Agent with respect to the distribution of
the Termination Payment to the Company Stockholders and the Exercising Option
Holders.


3.Termination of the Agreement. In consideration for the Termination Payment and
the SGFC release provided below, and in consideration for Holdings and RCA
relinquishing any and all rights to the Tax Benefit Payments and their
respective releases provided below, upon the receipt of the Termination Payment
by the Exchange Agent (such time, the “Termination Time”), the Parties hereto
agree that the TRA shall be cancelled and terminated in its entirety, shall
become null and void and shall be of no further force or effect as of the
Termination Time.




1



--------------------------------------------------------------------------------




4.Mutual Release. As of the Termination Time, each Party hereto hereby releases,
discharges and holds harmless each other Party, and its respective affiliates
and subsidiaries, and their respective current and former officers, directors,
shareholders, partners, employees, predecessors, successors, attorneys, agents,
representatives, and assigns (collectively, the “Releasees”), from any and all
suits, claims, liabilities, demands, promises, obligations, costs, expenses,
actions and causes of action of every kind, nature, character and description,
in law or in equity, whether presently known or unknown, vested or contingent,
suspected or unsuspected, which any of the Parties now owns or holds or has
previously owned or held or may at any time own or hold against the Releasees
arising under, in connection with, or related to (x) the TRA or the relationship
created thereby, (y) the conduct of any Party in connection with negotiating,
entering into or performing under the TRA (for the avoidance of doubt including
any Tax Benefit Payment in respect of the first Post-Closing Taxable Year of the
Tax Group) or (z) the termination of the TRA.


5.Payment Satisfaction. It is expressly understood and agreed that SGFC’s
payment of the Termination Payment to the Exchange Agent shall be in full
satisfaction of SGFC’s obligation with respect to amounts payable pursuant to
the Tax Receivables Agreement under Section 2 of the Merger Agreement, and, once
paid in accordance with the terms of this Agreement, SGFC and its Affiliates
shall have no liability to the Stockholders’ Representative, any Equity Holder
or any Exercising Option Holder (in each case, as defined in the Merger
Agreement) for any amounts in respect of the Tax Receivables Agreement.


6.Representations and Warranties. Each Party hereby represents and warrants to
the other Party that:


(a)    It has the full right, power and authority to enter into this Agreement
and to perform its obligations hereunder.


(b)    The execution and delivery of this Agreement and the performance by such
Party of its obligations under this Agreement have been duly authorized by all
necessary action on the part of such Party.


(c)    This Agreement, when duly executed and delivered by such Party,
constitutes the legal, valid and binding obligation of such Party, enforceable
against such Party in accordance with its terms.


7.Entire Agreement. This Agreement, which includes the recitals above, contains
the entire agreement between the Parties hereto with respect to the subject
matter hereof and supersedes all prior understandings and writings.


8.Remedies. In the event of any breach by any Party of the terms of this
Agreement, the other Parties hereto shall have the right to seek any remedy
available at law or in equity, including, but not limited to, specific
performance. No remedy shall be exclusive of any other remedy to which such
Party may be entitled.




2



--------------------------------------------------------------------------------




9.Amendment. This Agreement may only be amended by a written instrument that has
been duly executed by each of the Parties hereto.


10.Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall be deemed to be one
and the same agreement. A signed copy of this Agreement delivered by facsimile,
e-mail or other means of electronic transmission shall be deemed to have the
same legal effect as delivery of an original signed copy of this Agreement.


11.Applicable Law. This Agreement shall be governed by, and construed in
accordance with, the internal substantive laws of the State of Delaware
applicable to contracts entered into and to be fully performed exclusively
within such state without reference to its conflict of law or any other legal
principles that would result in the application of the laws of any other
jurisdiction.


* * * * *




3



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date and year first above written.
 
 
 
THE SIMPLY GOOD FOODS COMPANY
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
\s\ Todd E. Cunfer
 
 
 
Name: Todd E. Cunfer
 
 
 
Title: Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
ROARK CAPITAL ACQUISITION, LLC,
 
 
 
solely in its capacity as the Stockholders’
 
 
 
Representative
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
\s\ Stephen D. Aronson
 
 
 
Name: Stephen D. Aronson
 
 
 
Title: Authorized Signatory
 
 
 
 
 
 
 
 
 
 
 
 
 
ATKINS HOLDING LLC
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
\s\ Stephen D. Aronson
 
 
 
Name: Stephen D. Aronson
 
 
 
Title: Authorized Signatory
 
 
 
 
 







[SIGNATURE PAGE TO TERMINATION AGREEMENT]